Citation Nr: 1618153	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  15-24 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a July 2003 RO decision that denied service connection for a nasal disorder.  

(The issues of entitlement to service connection for a nasal disorder; entitlement to service connection for a neck disability; entitlement to an initial schedular rating higher than 10 percent for posttraumatic stress disorder (PTSD) for the period from September 20, 2005 to August 17, 2008, higher than 30 percent for the period from August 18, 2008 to September 29, 2010, and higher than 70 percent thereafter; entitlement to an extraschedular rating for PTSD; entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to September 30, 2010; and entitlement to an effective date earlier than September 20, 2005, for service connection for PTSD, are all addressed in a separate decision).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied a claim that there was CUE in a July 2003 RO decision that denied service connection for a nasal disorder (listed as whether there was CUE in a July 29, 2003 rating decision resulting from a June 20, 2003 line of duty determination).  

In May 2013, the Veteran appeared at a personal hearing at the RO.  

In July 2015, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The claim for entitlement to service connection for a nasal disorder (listed as residuals of a fractured nose) was previously denied in a July 2003 RO decision.  The Veteran was notified of the July 2003 RO decision, but did not perfect an appeal.  Since the previous denial, additional service treatment records, which were not of record at the time of the previous denial, have been associated with the record.  As such service treatment records are relevant to the previously denied claim, VA must reconsider the Veteran's claim for entitlement to service connection for a nasal disorder without regard to the finality of the July 2003 RO decision.  38 C.F.R. § 3.156(c) (2015).  The issue of entitlement to service connection for a nasal disorder will be addressed in a separate decision.  

The issue has been recharacterized to comport with the evidence of record.  

Additionally, the Board observes that in statements on appeal, to include a May 2015 statement, the Veteran appeared to raise other possible CUE claims.  The only issue presently before the Board is whether there was clear and unmistakable error (CUE) in a July 2003 RO decision that denied service connection for a nasal disorder.  Therefore, any such CUE issues are not before the Board at this time and are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a nasal disorder was denied in a July 2003 RO decision.  

2.  Additional service treatment records that were not of record at the time of the July 2003 RO decision were received in August 2012.  These records are relevant to the previously denied claim.  

3.  The receipt of additional, relevant service treatment records that were not of record at the time of the July 2003 RO decision renders the July 2003 RO rating decision non-final.  

4.  Given the non-final nature of the July 2003 RO decision, the Veteran has not submitted a valid claim of CUE with respect to the July 2003 RO decision.  






CONCLUSION OF LAW

There is no justiciable case or controversy currently before the Board.  38 U.S.C.A. §§ 7104(a), 7105, 7111 (West 2014); 38 C.F.R. § 3.156(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that a July 2003 RO decision that denied service connection for a nasal disorder (listed as residuals of a fractured nose) was clearly and unmistakably erroneous.  He essentially maintains that the July 2003 RO decision, as well as an associated June 2003 administrative decision, erroneously found that he did not suffer a nasal disorder, to specifically include a nasal fracture, in the line of duty during his period of service.  

Under the provisions of 38 C.F.R. § 3.105(a) (2015), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  See 38 U.S.C.A. § 5109A (West 2014).  

A June 2003 RO administrative decision found that injuries sustained by the Veteran on active duty, to specifically include a fractured nose with a deviated septum, did not occur in the line of duty.  The RO indicated that an April 1971 VA ears, nose, and throat examination report noted that the Veteran reported that he suffered a fractured nose with a deviated septum in a fight with the military police in February 1970.  

A July 2003 RO decision denied service connection for a nasal disorder (listed as residuals of a fractured nose) on the basis that such disorder was not incurred or aggravated in the line of duty, and/or, it was incurred in or aggravated as a result of the Veteran's own willful misconduct.  The RO indicated that the Veteran's service treatment records showed that he suffered a fractured nose in service during a fight with military policeman.  The RO noted that a post-service April 1971 VA ears nose and throat examination report showed that the Veteran fractured his nose again after his discharge from service.  The RO found that the evidence did not show that a nasal disorder was incurred in the line of duty.  

The Board observes that additional service treatment records that were not of record at the time of the July 2003 RO decision were received in August 2012.  The Board notes that such records are relevant to the previously denied claim.  In fact, the Board observes that in August 2013, the Board specifically found that such records consisted of hospital records, including entries in October 1969 and November 1969, that were relevant to the Veteran's claim for entitlement to service connection for a nasal disorder, and concluded that the claim must be reconsidered pursuant to 38 C.F.R. § 3.156(c).  

The receipt of additional, relevant service treatment records that were not of record at the time of the July 2003 RO decision renders the July 2003 RO decision non-final.  See 38 C.F.R. § 3.156(c).  

Given the non-final nature of the July 2003 RO decision, the Veteran has not submitted a valid claim of CUE, and there is no justiciable case or controversy currently before the Board.  Best v. Brown, 10 Vet. App. 322, 325 (1997) (a valid claim of CUE requires that the subject decision be final).  Accordingly, the issue must be dismissed.  38 U.S.C.A. § 7105 (West 2014); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

As the Veteran has not submitted a valid claim of CUE, the appeal is dismissed.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


